United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                  June 14, 2007
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 06-60864
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

DALE ROY CREEL, also known as Shorty,

                                                                                         Defendant-
                                                           Appellant.

                       ---------------------------------------------------------------
                            Appeal from the United States District Court
                                for the Southern District of Mississippi
                                       USDC No. 1:03-CR-80-1
                      ----------------------------------------------------------------

Before DeMOSS,STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Following a jury trial, Dale Roy Creel was convicted of one charge involving

methamphetamine and three firearms charges. He was sentenced to serve life in prison on the drug

charge and a total of 27 years in prison on the firearms charges. This court affirmed his conviction

but remanded for resentencing in light of United States v. Booker, 543 U.S. 220 (2005). On remand,

the district court reimposed the sentence that it had initially given Creel. Creel now appeals that

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sentence. Creel also moves this court to stay this appeal pending the issuance of opinions in Rita v.

United States, 127 S. Ct. 551 (2006), and Claiborne v. United States, 127 S. Ct. 551 (2006). His

motion is DENIED.

       Creel argues that the district court erred by basing his sentence on its own factual findings,

which were made under the preponderance of the evidence standard. This argument is unavailing.

The district court committed no error by sentencing Creel in accordance with its own factual findings.

See United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2006).

       Creel also argues that his sentence is unreasonable and that the district court failed to accord

proper weight to the sentencing factors given in 18 U.S.C. § 3553. This argument lacks merit. The

record shows that the district court gave due weight to the relevant factors when sentencing Creel

and that Creel’s sentence is not unreasonable. See United States v. Mares, 402 F.3d 511, 518-19 (5th

Cir. 2005). The judgment of the district court is AFFIRMED.




                                                -2-